DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, and species A, EE, AAA, CCCC, and DDDDD corresponding to claims 1-3, 5-6, 13-14, 38-40, 43-44, 46-49, 54-55, 57-58, 60, 63 and 66 in the reply filed on 7/23/2021 is acknowledged.  The traversal is on the ground(s) that the wire loop is not a feature recited in the claims, species A should encompass Figs. 2-24, and the delivery system species should also include a species directed to Figs. 66-69.  The changes to the Species Figures are acknowledged and accepted. In regards to the arguments about the wire loop, it is still appropriate because the wire loop is a species that is disclosed in the specification. Therefore an election is still proper for the wire loop. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christianson et al. (US 2017/0128208) in view of Chambers et al. (US 2018/0200049).

Referring to claim 1, Christianson et al. discloses a prosthetic valve comprising (Fig. 2a): an outer frame(2100) having a supra-annular region(2110), a sub-annular region(2200), and a transannular region therebetween (tubular portion of valve between the supra-annular region and the sub-annular region); and a flow control component (leaflets inside valve body 2100, paragraph 50) mounted to the outer frame(Fig. 2a, and paragraph 50) such that at least a portion of the flow control component is disposed in the transannular region(Fig.2a).  
Christianson et al. discloses the valve being delivered to or disposed in a native annulus (paragraph 8) and the sub-annular region of the outer frame is disposable in a first configuration as the prosthetic valve is seated in an annulus of a native heart valve and is transitionable to a second configuration after the prosthetic valve is seated in the annulus of the native heart valve (paragraph 72-74 and Figs. 2a-2c discloses the sub-annular region transitionable from the first and second position (first configuration) is smaller than the perimeter in the third position (second configuration).
Christianson et al. lacks a detailed description of the heart valve being side-deliverable, the prosthetic valve having a delivery configuration for side delivery via a delivery catheter and being expandable when the prosthetic valve is released from the delivery catheter. 
Chambers et al. discloses a side deliverable heart valve (device 300, heart valve 305) is loaded into the delivery catheter sideways(paragraph 52); the prosthetic valve having a delivery configuration for side delivery via a delivery catheter(paragraph 52, and delivery catheter 304) and being expandable when the prosthetic valve is released from the delivery catheter(paragraph 52, when the device 300/305 is released from the sheath 304, it expands) for the purpose of providing a minimally invasive delivery of the device.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the valve of Christianson et al. to be deliverable sideways, 
Referring to claim 2, as modified in claim 1 above, Christianson et al. discloses wherein a perimeter of the sub-annular region in the first configuration is smaller than a perimeter of the sub-annular region in the second configuration (paragraph 72-74 and Figs. 2a-2c discloses the sub-annular region perimeter at the intermediate position between the first and second position (first configuration) is smaller than the perimeter in the third position (second configuration). 
Referring to claim 3, as modified in claim 1 above, Christianson et al. discloses wherein the sub-annular region(Fig. 2A, 2200) forms a distal anchoring element(2210B) and a proximal anchoring element(2210A), the proximal anchoring element being movable between a first position and a second position to transition the sub-annular region between the first configuration and the second configuration, a perimeter of the sub-annular region in the first configuration being smaller than a perimeter of the sub-annular region in the second configuration(clip 2210A has an intermediate position between first and second position(first configuration).
Referring to claim 5, as modified in claim 3 above, Christianson et al. discloses wherein the proximal anchoring element(Figs. 2A-2C, 2210A) is movable between the first position(Figs. 2A-2B, paragraphs 72-73, intermediate position between first and second positions), the second position(Fig. 2C, paragraph 74, discloses third position), and a third position(Fig. 2A paragraph 72, discloses first position) to transition the sub-annular region between the first configuration, the second configuration, and a third configuration, respectively, the sub-annular region being in the third configuration when the prosthetic valve is in the delivery configuration.
Referring to claim 13, as modified in claim 1 above, Christianson et al. discloses wherein the prosthetic valve is compressible along a first axis and foldable along a second axis orthogonal to the first axis to place the prosthetic valve in the delivery configuration, the first axis and the second axis being .

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christianson et al. (US 2017/0128208) in view of Chambers et al. (US 2018/0200049) as applied to claim 3 above, and further in view of Lamphere et al. (US 2008/0221672).

Referring to claim 6, as modified in claim 3 above, Christianson et al. lacks a detailed description of the supra-annular region forming a spline configured to removably engage a portion of a delivery system and wherein the spline defines a waypoint configured to receive an actuator included in the portion of the delivery system, the actuator removably coupleable to the proximal anchoring element such that actuating the actuator moves the proximal anchoring element between the first position and the second position.
Lamphere et al. discloses a heart valve in the same field of endeavor with an anchoring element of the supra-annular portion(Fig. 28C, 2102) forms a spline (forked barb) configured to removably engage a portion of a delivery system (2101 end region includes a hole through which the cord 2800 of the positioning apparatus 2600, is threaded; Fig. 28C).  
Lamphere et al. additionally discloses wherein the spline defines a waypoint configured to receive an actuator included in a portion of the delivery system (2600), the actuator removably coupleable to the proximal anchoring element(Cord 2800 coupled to forked barb(Spline) of end region 2104; Fig. 28C). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the heart valve of Christianson et al. to include the spline of the supra-annular region to removably engage a portion of the delivery system and have the spline comprise a way point included to receive an actuator, the actuator removeably coupled to the proximal anchoring element as taught in Lamphere et al. in order to control the movement of the heart valve during deployment. [Applicant should note that the claim is drawn to the heart valve and not the delivery system, therefore the prosthesis of the prior art if fully capable of being used with a delivery system].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christianson et al. (US 2017/0128208) in view of Chambers et al. (US 2018/0200049) as applied to claim 13 above, and further in view of Levi et al. (US 2019/0069995).

Referring to claim 14, as applied to claim 13 above, modified Christianson et al. discloses wherein the transannular region(2100) couples the supra-annular region(2110) to the sub-annular region(2200)), the transannular region includes a wireframe that forms a plurality of cells oriented in the direction of the first axis(Fig. 2A). 
Christianson et al. lacks a detailed description of the wireframe of the transannular region has a first half and a second half coupled to the first half and forms a proximal hinge and a distal hinge therebetween, the first axis and the second axis being orthogonal to a third axis extending through the proximal hinge and the distal hinge.
Levi et al. discloses a stent valve with a frame (100) that comprises hinges for the purpose of allowing the struts of the frame to pivot relative to one another as the vale is contacted or expanded (paragraph 50). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify portions of the frame of modified Christianson et al. to have hinges as taught in Levi et al. in order to assist with compression and expansion of the heart valve for delivery into the body. 

Claims 38-39, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quill et al. (US 2011/0245911) in view of Chambers et al. (US 2018/0200049).

Referring to claim 38, Quill et al. discloses a heart valve comprising: an outer frame having a supra-annular member forming an outer loop(130), an inner loop, and a spline(140) coupled to the outer loop and the inner loop(first row of the stent portion; see annotation below); and a flow control component having an inner frame(remaining rows of the stent portion, see annotation below) and a plurality of leaflets(122) mounted within the inner frame(See Fig.1), the flow control component mounted to the inner loop of the supra-annular member (mounted at connection regions to the inner loop of the supra-annular member, see annotation below),  the spline suspending the inner loop from the outer loop to limit an amount of stress transferred to the flow control component when the prosthetic valve is seated into an annulus of the native heart valve(This limitation recites functional language. As long as the structural components/limitations are met, which is the spline suspending the inner loop from the outer loop; then the functional recitation is considered to be met/fully capable of performing the function).
Quill et al. lacks a detailed description of the heart valve being side-deliverable, the prosthetic valve having a delivery configuration for side delivery via a delivery catheter and being expandable when the prosthetic valve is released from the delivery catheter. 
Chambers et al. discloses a side deliverable heart valve (device 300, heart valve 305) is loaded into the delivery catheter sideways(paragraph 52); the prosthetic valve having a delivery configuration for side delivery via a delivery catheter(paragraph 52, and delivery catheter 304) and being expandable when the prosthetic valve is released from the delivery catheter(paragraph 52, when the device 300/305 is released from the sheath 304, it expands) for the purpose of providing a minimally invasive delivery of the device.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the valve of Quill et al. to be deliverable sideways, as taught in Chambers et al. in order to provide an alternative minimally invasive method of delivering a heart valve as the Quill et al. heart valve is capable of being compressed and folded. 
Referring to claim 39, as modified in claim 38 above, Quill et al. discloses wherein suspending the inner loop from the outer loop via the spline limits an amount of stress transferred to the flow control component when the prosthetic valve is placed in the delivery configuration. (This limitation recites functional language. As long as the structural components/limitations are met, which is the spline suspending the inner loop from the outer loop; then the functional recitation is considered to be met/fully capable of performing the function).
Referring to claim 43, as modified in claim 38 above, Quill et al. discloses wherein the prosthetic valve is compressible along a first axis and foldable along a second axis orthogonal to the first axis to place the prosthetic valve in the delivery configuration, the first axis and the second axis being orthogonal to an axis extending through a lumen of the delivery catheter when the prosthetic valve is in the delivery catheter.  This language is considered functional. [This limitation recites functional language. As long as the structural components/limitations are met, which in this instance, a valve that is compressed/expandable, paragraph 49; then the functional recitation is considered to be met/fully capable of performing the function].
Referring to claim 44, as modified in claim 43 above, Quill et al. discloses wherein the delivery catheter is included in a delivery system, the supra-annular member forms at least a portion of a supra-annular region of the prosthetic valve that is removably coupleable to a portion of the delivery system, and the portion of the delivery system includes a yoke that is removably coupleable to the supra-annular region of the prosthetic valve via a tether when the prosthetic valve is in the delivery configuration and in the lumen of the delivery catheter.  [Applicant should note that claims 38 and 43, are not positively claiming a delivery system.  Claim 38 is drawn to a prosthetic valve and not the delivery system or method of delivery.  The prosthesis is therefore fully capable of being delivered by a delivery catheter (paragraph 37 discloses the use of a delivery catheter) that is removeably coupleable to a portion of the delivery system and the portion of the delivery system including a yoke that is removeably coupleable to the supra-annular region of the prosthetic valve via a tether when the prosthetic vale is in the delivery configuration and in the lumen of the delivery catheter].
Referring to claim 46, as applied to claim 44 above, modified Quill et al. discloses wherein the prosthetic valve in the delivery configuration is advanceable through the lumen of the delivery catheter in response to a force exerted on the supra-annular member by the yoke.  [See note in claim 44 above; The prosthetic valve is fully capable of performing the function of being advanceable through the lumen of the delivery catheter in response to a force exerted on the supra-annular member by the yoke].




    PNG
    media_image1.png
    640
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    608
    624
    media_image2.png
    Greyscale








Claims 47-49, 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quill et al. (US 2011/0245911) in view of Chambers et al. (US 2018/0200049) as applied to claim 44 above, and further in view of Lim et al. (US 2017/0281341). 

Referring to claim 47, as modified in claim 44 above, modified Quill et al. discloses an embodiment wherein the outer frame includes a sub-annular member (Fig. 21, 580). 
Modified Quill et al. lacks a detailed description of the outer frame including a transannular member, the transannular member coupled to the outer loop of the supra-annular member and the sub-annular member to form the outer frame, the sub-annular member forms a distal anchoring element and a proximal anchoring element.
Lim et al. teaches an heart valve prosthesis (Fig. 1-2) in the same field of endeavor with a sub-annular member (73) a transannular member (middle region 69), coupled to an outer loop of a supra-annular loop (71) and the sub-annular member forms a distal anchoring (77) and proximal anchoring element (77) for the purpose of maintaining fixation to the native valve (paragraph 81).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the outer frame of modified Quill et al. to comprise the sub-annular, transannular members coupled to an outer loop of the supra-annular loop where the sub-annular member forms the distal and proximal anchoring as taught in Lim et al. in order to maintain fixation of the native valve (paragraph 81).

    PNG
    media_image3.png
    642
    602
    media_image3.png
    Greyscale

 Referring to claim 48, as applied to claim 47 above, modified Quill et al. discloses wherein the portion of the delivery system includes a guidewire catheter and a guidewire extendable through a lumen of the guidewire catheter, and the guidewire catheter is removably extendable through a waypoint defined by the supra-annular region of the prosthetic valve and below the flow control component to removably couple to the distal anchoring element [See note in claim 44 above; The 
Referring to claim 49, as modified in claim 47 above, modified Quill et al. discloses wherein the proximal anchoring element is in a first position when the prosthetic valve is in the delivery configuration, the proximal anchoring element is transitionable to a second position after releasing the prosthetic valve from the delivery catheter and as the prosthetic valve is seated in an annulus of a native heart valve, and the proximal anchoring element is transitionable to a third position after the prosthetic valve is seated in the annulus of the native heart valve.  [As modified in claim 47 above, Lim et al. discloses proximal anchoring elements. The limitations drawn to the proximal anchoring element being “in a first position when the prosthetic valve is in the delivery configuration, the proximal anchoring element is transitionable to a second position after releasing the prosthetic valve from the delivery catheter and as the prosthetic valve is seated in an annulus of a native heart valve, and the proximal anchoring element is transitionable to a third position after the prosthetic valve is seated in the annulus of the native heart valve” is considered functional language.  The anchoring elements are fully capable of performing the desired function of being positioned in into the delivery catheter and into the native heart valve.]
Referring to claim 54, see rejection of claims 44 and 47 above. 
Referring to claim 55, as modified in claim 54 above, Quill et al. discloses wherein the prosthetic valve is compressible along a first axis and foldable along a second axis orthogonal to the first axis to place the prosthetic valve in the delivery configuration, the first axis and the second axis being orthogonal to an axis extending through a lumen of the delivery catheter when the prosthetic valve is in the delivery catheter (This limitation recites functional language. As long as the structural components/limitations are met, which in this instance, a valve that is compressed/expandable, 
Referring to claim 57 as modified in claim 54 above, Quill et al. discloses wherein the delivery system includes a yoke that is removably coupleable to the supra-annular region of the prosthetic valve. [Applicant should note that claim 54, is not positively claiming a delivery system.  Claim 54 is drawn to a prosthetic valve and not the delivery system or method of delivery.  The prosthesis is therefore fully capable of being delivered by a delivery catheter (paragraph 37 discloses the use of a delivery catheter) that is removably coupleable to a portion of the delivery system and the portion of the delivery system including a yoke that is removably coupleable to the supra-annular region of the prosthetic valve].

Claims 58,60,63 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quill et al. (US 2011/0245911) in view of Chambers et al. (US 2018/0200049) and Lim et al. (US 2017/0281341) as applied to claim 57 above, and further in view of Gross et al. (US 2013/0035759).
 
Referring to claim 58, as applied in claim 57 above, modified Quill et al. discloses a supra-annular member. Modified Quill et al. lacks a detailed description of a drum extending between the inner and the outer loop, the drum being formed from a biocompatible material. 
Gross et al. discloses a prosthetic valve in the same field of endeavor that comprise an supra-annular member (2040) with a drum (covering 2440) being formed from a biocompatible material (paragraph 383) that extends from an inner to outer loop(Fig. 1A) for the purpose of facilitating blood flow through the prosthetic valve(paragraph 384).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the supra-annular member of Quill et al. to comprise a drum as taught in Gross et al. in order to facilitate blood flow through the prosthetic valve.   [Applicant should note the 
Referring to claim 60, as modified in claim 58 above, the structure of the spline is capable of being bowed in a direction along an axis extending through the flow control component of the prosthetic valve such that the spline exerts a force on the drum to limit an amount of flex in the drum during at least one of diastole or systole of the heart when the prosthetic valve is seated in the annulus of the native heart valve. [This claim recites functional recitations. Therefore as long as the structure is present, the functional language is considered met by the prior art].
Referring to claim 63, as modified in claim 60 above, the sub-annular member forms a proximal anchoring element.  The claim is drawn to the prosthetic valve and not the delivery system. The prosthesis is therefore fully capable of having the portion of the delivery system includes an actuator removably extendable through the drum when the supra-annular member is removably coupled to the yoke of the delivery system, and the proximal anchoring element is movable in response to actuation of the actuator between a first position when the prosthetic valve is in the delivery configuration, a second position after releasing the prosthetic valve from the delivery catheter and as the prosthetic valve is seated in an annulus of a native heart valve, and a third position after the prosthetic valve is seated in the annulus of the native heart valve. 
Referring to claim 66, as applied to claim 63 above, modified Quill et al. discloses the proximal anchoring element. Therefore the proximal anchoring element of modified Quill et al. is fully capable of being moved toward the drum from the first position to the second position in response to a first actuation of the actuator, and wherein the proximal anchoring element is moved away from the drum from the second position to the third position in response to a second actuation of the actuator. [As noted above, the actuator is part of the delivery system. The recitations drawn to the delivery system is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774